DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-40 are presented for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-6, 8-9, 12-17, 21-33 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Kazui et al. (“Description of video coding technology proposal by FUJISU” supplied by Applicant) in view of Herry (US Publication No. 2017/0142444A1).

       	Regarding claim 1, 
Kazui et al. meets the claim limitations, as follows:
An apparatus for encoding signs of a set of transform coefficients of a signal, the apparatus comprising processing circuitry which is configured to: 
determine a list of transform coefficients (i.e. First M coefficients of the sorted coefficients), comprising a first plurality of transform coefficients out of the set of transform coefficients, according to a first predetermined rule (i.e. Coefficients are sorted by their absolute value of level, First M coefficients of the sorted coefficients are selected.);(Section 2.1.1.2, page 5) 
perform an estimation procedure determining a respective estimated sign, which estimates a respective sign, of each of the transform coefficients in the list (i.e. A fast sign estimation method is introduced to estimate  up to first M signs in the sorted coefficients.);( Section 2.1.1.2, page 5, Section 2.4.2, page 10-13) 
determine, for each transformation coefficient of the first plurality of transform coefficients, a binary value indicating whether or not the respective sign of the transform coefficient coincides with the respective estimated sign of the transform coefficient (i.e. Exclusive OR operation is performed to the first M signs of the sorted coefficients and their estimated values. The result, coeff_sign_diff shown in Fig. 2 indicates the difference of the original sign of the transform coefficients and the estimated signs of the transform coefficients.)( Section 2.1.1.2, page 5)
encode a sequence of binary values, comprising the binary value determined for each of the first plurality of transform coefficients, using an entropy coding technique (i.e. The result, coeff_sign_diff is encoded using CABAC process.)( Section 2.1.1.2, page 5)
Kazui et al.  does not explicitly disclose the following claim limitations:
select a further transform coefficient, which is out of the set of transform coefficients and not being included in the list, according to a second predetermined rule; 
embed a sign of the further transform coefficient in a result of a predetermined function of transform coefficient values in the set of transform coefficients; 
However, in the same field of endeavor Herry discloses the deficient claim limitations, as follows:
select a further transform coefficient (i.e.  transform coefficient with non-predicted sign (i.e. NP signs)), which is out of the set of transform coefficients and not being included in the list, according to a second predetermined rule (i.e. the set of signs RQ that are not predicted are encoded conventionally. Note, this interpretation is consistent with Applicant Spec (para[0041]-[0042]) about the second list, which is not included in the first list.);(Fig. 1, para[0134]) 
embed a sign of the further transform coefficient in a result of a predetermined function of transform coefficient values in the set of transform coefficients (i.e. transmitting each character as a bit 0 or 1, with a convention associating a sign to the plus sign and the other to the minus sign..);(Fig. 1, para[0134]) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Kazui with Herry to determine a first set of transform coefficients for performing sign estimation and a second set without sign prediction, the motivation being to solve the technical problem of the cost of encoding signs of the coefficients of a residual block in 

Regarding claim 2, the rejection of claim 1 is incorporated herein. 
Herry meets the claim limitations, as follows:
The apparatus according to claim 1, wherein the estimation procedure comprises: 
reconstructing boundary pixels of a block of an image corresponding to the set of transform coefficients in a spatial domain for each of a plurality of hypothetical combinations of signs of the first plurality of transform coefficients (i.e. many decoded blocks as combinatorics of signs to be predicted are constructed.); (para[0136]-[0141]) 
evaluating a predetermined spatial domain function indicating a smoothness of pixel values across block boundaries between the reconstructed boundary pixels and pixels of adjacent blocks for each of the hypothetical combinations of signs  (i.e. Each block of RQVs is then decoded with conventional means of dequantization and of inverse transform, adds to them the predicted block P, to produce S virtual decoded blocks BDVs.  The likelihood of each of these blocks is tested with a likelihood criterion.); (para [0141]) 
selecting a hypothetical combination of signs, of the hypothetical combinations of signs, for which the predetermined spatial domain function indicates a maximum of smoothness as the respective estimated sign of each of the transform coefficients in the list (i.e. The solution applied is the combination of signs corresponding to the virtual decoded block that maximizes the likelihood criterion. Here 

Regarding claim 3, the rejection of claim 1 is incorporated herein. 
Herry meets the claim limitations, as follows:
The apparatus according to claim 1, wherein the estimation procedure for estimating the signs of the transform coefficients in the list comprises: estimating the signs based on a cost function comprising transformed difference between adjacent pixels neighboring a current image block corresponding to the set of transform coefficients and a prediction of the adjacent pixels calculated based on a prediction signal of the image block (i.e. The solution applied is the combination of signs corresponding to the virtual decoded block that maximizes the likelihood criterion. Here the likelihood criterion used consists in minimising the squared error along the border between the virtual decoded block and the previously decoded pixels.. Specifically, this amounts to forming the sum (x1-y1).sup.2+(x2-y2).sup.2+(x3-y3).sup.2+(x4-y4).sup.2+(x5-y4).sup.2+(x6- -y5).sup.2+(x7-y6).sup.2+(x8-y7).sup.2.); (Fig. 2, para [0141]-[0145]) 


Regarding claim 4, the rejection of claim 1 is incorporated herein. 
Herry meets the claim limitations, as follows:
The apparatus according to claim 1, wherein the second predetermined rule defines to select, as the further transform coefficient (i.e.  transform coefficient with , a most low-frequency non-zero transform coefficient not belonging to the first plurality of transform coefficients included in the list(i.e. the set of signs RQ that are not predicted are encoded conventionally. Here the transform coefficient with non-predicted sign having score less than Sj.);(Fig. 1, para[0130]-[0134]) 

Regarding claim 5, the rejection of claim 1 is incorporated herein. 
Herry meets the claim limitations, as follows:
The apparatus according to claim 1, wherein the processing circuitry is further configured to encode signs of a second plurality of transform coefficients of the set by a predetermined entropy encoding procedure  (i.e. the set of signs RQ that are not predicted are encoded conventionally, which implies entropy encoding since the values of the prediction indicator IP for each sign to be predicted are coded by a known technique of entropy coding.);(Fig. 1, para[0134], [0149]) , the second plurality of transform coefficients comprising all remaining non-zero transform coefficients not belonging to the first plurality of transform coefficients comprised in the list and being different from the selected further transform coefficient (i.e. the set of signs RQ that are not predicted are encoded conventionally. Here the transform coefficient with non-predicted sign having score less than Sj. Note, this interpretation is consistent with Applicant Spec (para[0041]-[0042]) about the second list, which is not included in the first list.);(Fig. 1, para[0130]-[0134]) 

Regarding claim 6, the rejection of claim 1 is incorporated herein. 

The apparatus according to claim 1, wherein the list comprises two sub-lists, the sub-lists being divided from each other by a threshold such that a first sub-list, of the sub-lists, comprises the transform coefficients of the list having absolute values greater than the threshold and a second sub-list, of the sub-lists, comprises the transform coefficients of the list having absolute values equal to or below the threshold (i.e. The selection is made by comparing the score of the coefficient with a threshold and the sign of the coefficient is selected, when the score of the coefficient is greater than this threshold. Here, the score is associate with amplitude of the coefficient. ).(para[0039],[0115]-[0123],[0130])

Regarding claim 8, the rejection of claim 1 is incorporated herein. 
Kazui et al.  meets the claim limitations, as follows:
The apparatus according to claim 1, wherein the result of the predetermined function may assume two different values so that a first sign value corresponds to a first result value and a second sign value corresponds to a second result value (i.e. The binary value (1 or 0) in Fig. 2.), and the embedding the sign of the further transform coefficient comprises: 
determining whether the predetermined function of the transform coefficients has the result value corresponding to the sign of the further transform coefficient (i.e. Exclusive OR operation in Fig. 2); and based on determining that the predetermined function does not have the result corresponding to the sign of the further transform coefficient, modifying a value of one of the transform coefficients so that the predetermined function of the transform coefficients has the result corresponding to the sign of the further transform coefficient (i.e. Exclusive OR operation is performed to the first M signs of the sorted coefficients and their estimated values. The result, coeff_sign_diff shown in Fig. 2 indicates the difference of the original sign of the transform coefficients and the estimated signs of the transform coefficients.)( Section 2.1.1.2, page 5)

Regarding claim 9, the rejection of claim 1 is incorporated herein. 
Herry meets the claim limitations, as follows:
The apparatus according to claim 8, wherein the processing circuitry is further configured to determine the one of the transform coefficients to be modified and the modification so as to minimize a rate-distortion cost function or a modification estimation function reflecting the distortion introduced by coefficient modification or a quantized level of the coefficient (i.e. The solution applied is the combination of signs corresponding to the virtual decoded block that maximizes the likelihood criterion. Here the likelihood criterion used consists in minimising the squared error along the border between the virtual decoded block and the previously decoded pixels.); (Fig. 2, para [0141]-[0145]) 

Regarding claim 12, the rejection of claim 1 is incorporated herein. 
Kazui et al.  meets the claim limitations, as follows:
The apparatus according claim 1, wherein the transform coefficients are quantized transform coefficients (i.e. Quantized DCT coefficients).(Fig. 2)

Regarding claim 13, the rejection of claim 1 is incorporated herein. 
Kazui et al.  meets the claim limitations, as follows:
The apparatus according to claim 1, wherein the first predetermined rule defines the list of transform coefficients as an ordered list of a predetermined number M of transform coefficients (i.e. the sorted coefficients ).(Fig. 2, section. 2.1.1.2)

Regarding claim 14, the rejection of claim 12 is incorporated herein. 
Kazui et al.  meets the claim limitations, as follows:
The apparatus according to claim 13, wherein the first predetermined rule further defines to include, in the list of transform coefficients, in descending order, the M transform coefficients having highest absolute values in the set of transform coefficients (i.e. Coefficients are sorted by their absolute value . ).(Fig. 2, section. 2.1.1.2, page 5)

Regarding claim 15, the rejection of claim 1 is incorporated herein. 
Herry meets the claim limitations, as follows:
The apparatus according to claim 1, wherein the predetermined function is a sum of absolute transform coefficient values after quantization modulo 2  (i.e. The solution applied is the combination of signs corresponding to the virtual decoded block that maximizes the likelihood criterion. Here the likelihood criterion used consists in minimising the squared error along the border between the virtual decoded block and the previously decoded pixels.. Specifically, this amounts to forming the sum (x1-

Regarding claim 16, the rejection of claim 1 is incorporated herein. 
Herry meets the claim limitations, as follows:
The apparatus according to claim 1, wherein the processing circuitry is configured to: 
select a plurality of N further transform coefficients (i.e.  transform coefficients with non-predicted sign (i.e. NP signs)), which is out of the set of transform coefficients and not being included in the list, according to a second predetermined rule (i.e. the set of signs RQ that are not predicted are encoded conventionally. Note, this interpretation is consistent with Applicant Spec (para[0041]-[0042]) about the second list, which is not included in the first list.);(Fig. 1, para[0134]) 
embed a sign of the further transform coefficient in a result of a predetermined function of transform coefficient values in the set of transform coefficients (i.e. transmitting each character as a bit 0 or 1, with a convention associating a sign to the plus sign and the other to the minus sign..);(Fig. 1, para[0134]) 

Regarding claim 17, the rejection of claim 16 is incorporated herein. 
Herry meets the claim limitations, as follows:
The apparatus according to claim 16, wherein the corresponding predetermined function is a sum of absolute transform coefficient values after quantization modulo 2N(i.e. The solution applied is the combination of signs 

Regarding claims 21, 37-40, all claimed limitations are set forth and rejected as per discussion for claim 1. Here the decoding process is a reverse process of encoding process.

Regarding claim 22, all claimed limitations are set forth and rejected as per discussion for claim 2.

Regarding claim 23, all claimed limitations are set forth and rejected as per discussion for claim 3.

Regarding claim 24, the rejection of claim 21 is incorporated herein. 
Kazui et al.  meets the claim limitations, as follows:
The apparatus according to claim 21, wherein the decoded sequence of the first plurality of binary values indicates, for each of the transform coefficients in the list, whether or not a corresponding sign of a respective one of the transform coefficients coincides with a corresponding estimated sign of the respective one of the transform coefficients coeff_sign_diff shown in Fig. 2 indicates the difference of the original sign of the transform coefficients and the estimated signs of the transform coefficients.)( Section 2.1.1.2, page 5)

Regarding claim 25, all claimed limitations are set forth and rejected as per discussion for claim 4.

Regarding claim 26, all claimed limitations are set forth and rejected as per discussion for claim 6.

Regarding claim 27, all claimed limitations are set forth and rejected as per discussion for claim 8.

Regarding claim 28, all claimed limitations are set forth and rejected as per discussion for claim 12.

Regarding claim 29, all claimed limitations are set forth and rejected as per discussion for claim 13.

Regarding claim 30, all claimed limitations are set forth and rejected as per discussion for claim 14.



Regarding claim 32, all claimed limitations are set forth and rejected as per discussion for claim 16.

Regarding claim 33, all claimed limitations are set forth and rejected as per discussion for claim 17.


2.	Claims 18-20 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kazui et al. (“Description of video coding technology proposal by FUJISU” supplied by Applicant) in view of Herry (US Publication No. 2017/0142444A1) further in view of Seregin et al. (US Publication No. 2017/0324643 A1).

Regarding claim 18, the rejection of claim 1 is incorporated herein. 
Kazui et al.  meets the claim limitations, as follows:
The apparatus according to claim 1, the apparatus being further for encoding signs of a plurality of sets of transform coefficients of the signal, the plurality of sets comprising the set, wherein the processing circuitry is configured to: 
for each of the plurality of sets of transform coefficients perform the encoding comprising: 
determining the corresponding list of transform coefficients (i.e. Coefficients are sorted by their absolute value of level, First M coefficients of the sorted coefficients are selected.);(Section 2.1.1.2, page 5) 
performing the corresponding estimation procedure(i.e. A fast sign estimation method is introduced to estimate  up to first M signs in the sorted coefficients.);( Section 2.1.1.2, page 5, Section 2.4.2, page 10-13) 
determining the corresponding sequence of binary values(i.e. Exclusive OR operation is performed to the first M signs of the sorted coefficients and their estimated values. The result, coeff_sign_diff shown in Fig. 2 indicates the difference of the original sign of the transform coefficients and the estimated signs of the transform coefficients.)( Section 2.1.1.2, page 5)
encoding the corresponding sequence of binary values (i.e. The result, coeff_sign_diff is encoded using CABAC process.)( Section 2.1.1.2, page 5)
Kazui et al.  does not explicitly disclose the following claim limitations:
split transform coefficients of a transform unit into a plurality of sets of transform coefficients; and 
selecting the corresponding further transform coefficient, 
embedding the corresponding sign of the further transform coefficient, 
However, in the same field of endeavor Herry discloses the deficient claim limitations, as follows:
selecting the corresponding further transform coefficient (i.e. the set of signs RQ that are not predicted are encoded conventionally. Note, this interpretation is 
embedding the corresponding sign of the further transform coefficient (i.e. transmitting each character as a bit 0 or 1, with a convention associating a sign to the plus sign and the other to the minus sign..);(Fig. 1, para[0134]) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Kazui with Herry to determine a first set of transform coefficients for performing sign estimation and a second set without sign prediction, the motivation being to solve the technical problem of the cost of encoding signs of the coefficients of a residual block in an encoding scheme of a digital image and provide a context favourable to entropic encoding and guarantee an improved compression performance. (Herry, para[0034]).
Kazui et al.  does not explicitly disclose the following claim limitations:
split transform coefficients of a transform unit into a plurality of sets of transform coefficients; 
However, in the same field of endeavor Seregin et al. discloses the deficient claim limitations, as follows:
split transform coefficients of a transform unit into a plurality of sets of transform coefficients (i.e. each transform unit may be split further into further sub-TUs.);(para[0047]) 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Kazui and Herry with Seregin to split each transform unit into  multiple sub-TUs, the 

Regarding claim 19, the rejection of claim 18 is incorporated herein. 
Kazui  et al. meets the claim limitations, as follows:
The apparatus according to claim 18, wherein: the transform unit is a two-dimensional block of transform coefficients obtained by transforming an image signal, the signal comprising the image signal(i.e. Quantized DCT Coefficients in Fig. 3)
In the same field of endeavor Seregin et al. discloses the deficient claim limitations, as follows:
 the processing circuitry is configured to split the transform unit into a plurality of two dimensional blocks as the plurality of sets of transform coefficients (i.e. each transform unit may be split further into further sub-TUs.);(para[0047]) 

Regarding claim 20, the rejection of claim 18 is incorporated herein. 
Kazui  et al. meets the claim limitations, as follows:
The apparatus according to claim 18, wherein: the transform unit is a two-dimensional block of transform coefficients obtained by transforming an image signal, the signal comprising the image signal, (i.e. Quantized DCT Coefficients in Fig. 3) and the processing circuitry is configured to: scan the transform coefficients of the transform unit according to a predefined order(i.e. Zigzag –scanned coefficients in Fig. 3) 
In the same field of endeavor Seregin et al. discloses the deficient claim limitations, as follows:
split the scanned transform coefficients into a plurality of one dimensional chunks as the plurality of sets of transform coefficients (i.e. each transform unit may be split further into further sub-TUs.);(para[0047]) 


Regarding claim 34, all claimed limitations are set forth and rejected as per discussion for claim 18.

Regarding claim 35, all claimed limitations are set forth and rejected as per discussion for claim 19.

Regarding claim 36, all claimed limitations are set forth and rejected as per discussion for claim 20.

Allowable Subject Matter
1.	Claims 7, 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATE H LUO whose telephone number is (571)270-5635.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATE H LUO/Primary Examiner, Art Unit 2488